Order entered August 4, 2022




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                       No. 05-22-00632-CV

                          TERESA WARD COOPER, Appellant

                                                   V.

THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK
   AS SUCCESSOR IN INTEREST TO JPMORGAN CHASE BANK,
          NATIONAL ASSOCIATION, ET AL., Appellees

                   On Appeal from the 219th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 219-00556-2021

                                               ORDER

        The clerk’s and reporter’s records are overdue. The District Clerk’s Office

and court reporter have notified the Court that appellant has not paid the fees for

the records.1 Appellant filed a Statement of Inability to Afford Payment of Court

Costs in this Court. By order dated June 29, 2022 we granted appellant’s motion to

waive this Court’s filing fee but cautioned her that, to obtain the clerk’s and
1
 By letter filed July 28, 2022, appellant complains that she did not receive a copy of the District Clerk’s
July 27, 2022 no payment letter. She asserts she needs a copy so she may file a response. No response is
necessary. We attach a copy of the no payment letter as a courtesy.
reporter’s records without costs, she needed to file a Statement of Inability with the

trial court. See TEX. R. CIV. P. 145.

      Rather than file a Statement of Inability in the trial court, appellant filed a

supplemental motion for the reporter’s record in this Court on July 22, 2022.

Relying on a former version of section 12.005(a) of the civil practice and remedies

code, she asserts that she is not required to pay the fees for the appellate record.

See Act of May 21, 1997, 75th Leg., ch. 189, 1997 Tex. Gen. Laws 1056 (amended

2021) (current version at TEX. CIV. PRAC. & REM. CODE ANN. § 12.005(a)).

Although we disagree with appellant’s analysis of the former version, it is

irrelevant because it has been amended.        Effective January 1, 2022, section

12.005(a) provides only that the fee for filing an action under chapter 12 is the fee

that generally applies to filing of a civil case. See TEX. CIV. PRAC. & REM. CODE

ANN. § 12.005(a). Thus, as mentioned in our June 29 order, appellant must follow

the procedure set forth in rule of civil procedure 145 to obtain the clerk’s and

reporter’s records without costs.

      We DENY appellant’s motion. On the Court’s own motion, we ORDER

appellant to provide, within twenty days of the date of this order, either written

verification that she has paid or made arrangements to pay the fees for the clerk’s

and reporter’s records or written documentation that she is entitled to proceed

without payment of costs. Should appellant fail to provide the requested written
verification or documentation related to the clerk’s record, we will dismiss the

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b). Should appellant

provide the requested written verification or documentation related to the clerk’s

record but not to the reporter’s record, we will order the appeal be submitted

without the reporter’s record. See id. 37.3(c).

      We DIRECT the Clerk Pro Tempore of this Court to send a copy of this

order to Lynne Finley, Collin County District Clerk; Court Reporter Robyn

Rodriguez; and, all parties.

                                              /s/   CRAIG SMITH
                                                    JUSTICE